         Case 1:18-cv-11386-VSB Document 107 Filed 09/09/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 SPECTRUM DYNAMICS MEDICAL LIMITED,

                                Plaintiff,                      Case No.: 18-cv-11386 (VSB)

                v.

 GENERAL ELECTRIC COMPANY, GE                                   NOTICE OF MOTION TO
 HEALTHCARE, INC., GE MEDICAL SYSTEMS                           DISMISS IN PART
 ISRAEL LTD., JEAN-PAUL BOUHNIK, SERGIO                         PLAINTIFF’S COUNTER-
 STEINFELD, ARIE ESCHO, and NATHAN                              COUNTERCLAIMS
 HERMONY,

                                Defendants.


       PLEASE TAKE NOTICE that, upon their accompanying Memorandum of Law and all

prior proceedings, pleadings, and filings in this Action, Defendants General Electric Company

(“GE”) and Sergio Steinfeld (“Steinfeld”) and non-party Yaron Hefetz (“Hefetz”), by and

through their undersigned counsel, shall move in this matter before this Court located at the

Thurgood Marshall United States Courthouse, 40 Foley Square, Courtroom 518, New York, New

York 10007, before the Honorable Vernon S. Broderick, United States District Judge, at a date

and time to be determined by the Court, to dismiss all of Plaintiff’s counter-counterclaims as to

Hefetz pursuant to Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

Procedure; to dismiss all of Plaintiff’s counter-counterclaims as to Steinfeld pursuant to Rule

12(b)(1); to dismiss Plaintiff’s first and fourth counter-counterclaims, as well as the anticipation

and obviousness portions of Plaintiff’s second and fifth counter-counterclaims, as to Steinfeld

pursuant to Rule 12(b)(2); to dismiss Plaintiff’s first and fourth counter-counterclaims, as well as

parts of Plaintiff’s second and fifth counter-counterclaims, as to GE and Steinfeld pursuant to

Rule 12(b)(6); and to dismiss Plaintiff’s third and sixth counter-counterclaims as to Steinfeld

pursuant to Rule 12(b)(6).
       Case 1:18-cv-11386-VSB Document 107 Filed 09/09/20 Page 2 of 2




Dated: Atlanta, Georgia                  Respectfully submitted,
       September 9, 2020
                                         THOMPSON HINE LLP

                                         /s/ Marla R. Butler
                                         Marla R. Butler
                                         Carl Wesolowski (pro hac vice)
                                         Lauren Hogan (pro hac vice)
                                         Two Alliance Center
                                         3560 Lenox Road NE, Suite 1600
                                         Atlanta, Georgia 30326
                                         Tel.: (404) 541-2900
                                         Fax: (404) 541-2905
                                         Marla.Butler@ThompsonHine.com
                                         Carl.Wesolowski@ThompsonHine.com
                                         Lauren.Hogan@ThompsonHine.com

                                         Jesse Jenike-Godshalk (pro hac vice)
                                         312 Walnut Street, Suite 1400
                                         Cincinnati, Ohio 45202
                                         Tel.: (513) 352-6700
                                         Fax: (513) 241-4771
                                         Jesse.Godshalk@ThompsonHine.com

                                         Brian Lanciault
                                         335 Madison Avenue, 12th Floor
                                         New York, New York 10017
                                         Tel.: (212) 344-5680
                                         Fax: (212) 344-6101
                                         Brian.Lanciault@ThompsonHine.com

                                         Attorneys for Defendants
                                         General Electric Company, GE Healthcare,
                                         Inc., GE Medical Systems Israel Ltd., Jean-
                                         Paul Bouhnik, Sergio Steinfeld,
                                         Arie Escho, and Nathan Hermony and for
                                         Non-Party Yaron Hefetz




                                     2
